Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending in the application. Claims 1, 10 and 19 are amended.
Response to Arguments
Applicant’s arguments, filed 02/02/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 2, that each of the claims, when taken as a whole, clearly improve the technology for travel scheduling and that based on the streamlined eligibility analysis the subject matter of the claims is patent eligible.
Examiner respectfully disagrees. Under the 101 analysis, the claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as receiving a user’s travel information and optimizing the travel schedule. Furthermore, an alleged improvement to travel scheduling is an improvement to the abstract idea and not an improvement to technology.  It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. (See MPEP 2106.05). An improvement to technology should be to the functioning of a computer or technology.

Examiner respectfully disagrees. The additional elements of the server and electronic devices, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment. Furthermore, examiner notes that the previous examiner did analyze the additional elements as “apply it" on page 3 of the previous office action. The 101 rejection has been updated below.
Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot in light of the updated rejection.
Examiner would nevertheless note the following. 
First, Applicant argues Gonzalez does not disclose using user’s travel motivation. That’s incorrect. Gonzalez discloses in 0052-0060 that user inquires information by making reference to a trip to see cherry blossom. Seeing cherry blossom is a motivation for travel. Furthermore, Applicant describes the limitation by using language similar to Markush group (“chosen from the group consisting of A, B, C and D”). Therefore, it’s worth noting that the claim language does not technically require a list of rest, sightseeing, activity and shopping being presented for user to choose from. Instead, so long the user’s reason for travel is one or more of rest/sightseeing/activity/shopping, it meets the claim. Therefore, Gonzalez technically teaches the limitation alone. However, for purpose of compact prosecution, art has been applied for having a list of elements presented to user.
Applicant then argues that the accommodation described in 0052-0060 of Gonzalez is not travel information from a first device. That’s incorrect, 0052-0060 describes both information about accommodation provided from first device and local information about accommodation in the travel place. In 0052-0060, hotel availability is provided from booking system and user provides feedback regarding possibility to make changes to proposed itinerary. Such feedback and availability information are distinct information about accommodations generated from two different devices. Therefore, Gonzalez discloses the limitation. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 10 and 19 are directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
Claim 1 is directed to a system of components to optimize a travel schedule based on a user’s travel plan.
Claim 10 and 19 recites a series of steps to optimize a travel schedule based on a user’s travel plan.
The limitation of Claim 1 recites:
A ... for optimizing a travel schedule, the server comprising: 
a ... storing travel information provided from a first ... and local information provided from a second ...; and 
a ... configured to generate a travel itinerary based on the travel information and the local information, 
wherein the travel information includes information about a travel place, a travel day and time, transportation, accommodations, and a user's reason for travel chosen from the group consisting of rest, sightseeing, activity, and shopping, 
wherein the local information includes information about traffic in the travel place, accommodations in the travel place, a restaurant in the travel place, a landmark in the travel place, activity in the travel place, or news for the travel place.  

The limitations of Claim 10 recites:
An operation method ... for optimizing a travel schedule, the operation method comprising: 
receiving travel information from a first ...; 
receiving local information from a second ...; and 
generating a travel itinerary based on the travel information and the local information, 
wherein the travel information includes information about a 3App. No. 17/143,446Attorney Docket: 7364PAT16 travel place, a travel day and time, transportation, accommodations, and a user's reason for travel chosen from the group consisting of rest, sightseeing, activity, and shopping, 
wherein the local information includes information about traffic for the travel information, accommodations for the travel information, a restaurant for the travel information, a landmark for the travel information, or activity for the travel information.  

Claim 19 recites:
An operation method of a ... for optimizing a travel itinerary, the operation method comprising: 
generating a first travel itinerary based on travel information and local information; 
generating a second travel itinerary based on change information or additional information about the first travel itinerary; and 
providing a first ... with the second travel itinerary, 
wherein the travel information includes information about a travel place, a travel day and time, transportation, accommodations, and a user's reason for travel chosen from the group consisting of rest, sightseeing, activity, and shopping, 
wherein the local information includes information about traffic in the travel place, accommodations in the travel place, a restaurant in the travel place, a landmark in the travel place, activity in the travel place, or news for the travel place, 
wherein the additional information includes at least one of information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information, and 
wherein the change information includes information about at least one of a change in travel place, a change in start time of travel for each travel day and time, or a change in travel day and time.

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as receiving a user’s travel information and optimizing the travel schedule.  The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Server (claims 1, 10 and 19)
Database (Claim 1)
processor (Claim 1)
first electronic device (claims 1, 10 and 19)
second electronic device (claims 1 and 10)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-9, 11-18, and 20 further recite the same abstract ideas recited in Claim 1 and 10 and 19, respectively. They further limit the series of steps/system to optimize a travel schedule based on a user’s travel plan.
The following limitations discuss an order of travel places:
Claim 2: The ... of claim 1, wherein the ... is configured to determine an order where a plurality of travel places are visited.  
Claim 11: The operation method of claim 10, further comprising: 
determining an order where a plurality of travel places included in the travel itinerary are visited.  
The following limitations discuss determining the travel itinerary:
Claim 3: The ... of claim 1, wherein the travel itinerary is determined based on at least one of a visitable 1App. No. 17/143,446Attorney Docket: 7364PAT16 time of the travel place, the busiest time of the travel place, an average time of stay of the travel place, weather of the travel place, traffic of the travel place, or a location of the travel place.  
Claim 12: The operation method of claim 10, wherein the generating of the travel itinerary includes: 
generating the travel itinerary based on at least one of a visitable time of the travel place, the busiest time of the travel place, an average time of stay of the travel place, weather of the travel place, traffic of the travel place, or a location of the travel place.  
Claim 4: The ... of claim 1, wherein the travel itinerary includes information about at least one of a museum located in the travel place, a landmark located in the travel place, a restaurant located in the travel place, activity of the travel place, and a means of transport of the travel place.   
Claim 13: The operation method of claim 10, wherein the travel itinerary includes information about at least one of 4App. No. 17/143,446Attorney Docket: 7364PAT16 a museum located in the travel place, a landmark located in the travel place, a restaurant located in the travel place, activity of the travel place, and a means of transport of the travel place.  
Claim 7: The ... of claim 1, wherein the travel itinerary includes recent news generated in the travel place.  
Claim 16: The operation method of claim 10, wherein the travel itinerary includes recent news generated in the travel place.  
The following limitations discuss correcting an itinerary:
Claim 5: The ... of claim 1, wherein the ... is configured to generate a message requesting a response to whether there is an intention to correct the generated travel itinerary.  
Claim 14: The operation method of claim 10, further comprising: 
generating a message requesting a response to whether there is an intention to correct the generated travel itinerary.  
Claim 6: The ... of claim 5, wherein the ... is configured to, 
when additional information is provided from the first ... in response to the message, correct the travel itinerary using the additional information provided from the first ..., and 
wherein the additional information includes at least one of information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information.  
Claim 15: The operation method of claim 14, further comprising: 
when additional information is provided from the first ... in response to the message, correcting the travel itinerary using the additional information provided from the first ... , 
wherein the additional information includes at least one of information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information.  
Claim 8: The ... of claim 1, wherein the ... is configured to correct the travel itinerary based on change information provided from the first ... .  
Claim 17: The operation method of claim 10, further comprising: 
correcting the travel itinerary based on change information provided from the first ... .  
Claim 9: The ... of claim 8, wherein the change information includes information about at least one of a change in travel place, a change in start time of travel for each travel day and time, or a change in travel day and time.  
Claim 18: The operation method of claim 17, wherein the change information includes information about at least one of a change in travel place, a change in start time of travel for each travel day and time, or a change in travel day and time.  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal  do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Server (claims 2-9)
Processor (claims 2, 5-6, and 8)
First electronic device (Claims 6, 8, 15, 17)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US20180053121A1) and in further view of Machii (US20020032521A1)

Claim 1 recites, A server for optimizing a travel schedule, the server comprising (Gonzalez, Par. 0025 and 0084 and 0094): 

Gonzalez, in par. 0025, teaches a method of optimizing a travel itinerary. Gonzalez, in par. 0084 and 0094 teaches a server and computer components.

a database storing travel information provided from a first electronic device and local information provided from a second electronic device (Gonzalez, Par. 0022-0023, 0021, 0052, 0014); and 

Gonzalez, in Par. 0014 and 0021, teaches the creation and storing of a profile based on user characteristics and preferences during interaction of the user/user device (i.e. database storing travel information provided from a first electronic device). Gonzalez, in Par. 0022-0023 teaches travel information stored provided by the intelligent travel planning system with a travel booking system and external data source (i.e. second electronic device for local information stored on a database)

a processor configured to generate a travel itinerary based on the travel information and the local information (Gonzalez, Par. 0022, Par. 0084 Fig. 1 and Fig.5), 

Gonzalez, in Par. 0022, teaches an itinerary builder as part of the intelligent travel planning system which generates an itinerary based on the information. Gonzalez, in Par. 0084 and Fig. 1 and 5, teaches the processor.

wherein the travel information includes information about a travel place, a travel day and time, transportation, accommodations, and a user's reason for travel chosen from the group consisting of rest, sightseeing, activity, and shopping, (Gonzalez, Par. 0052-0060) (Machii, Par. 0076 and Fig. 14)

	Gonzalez, in par. 0052-0060, teaches travel information provided by a user device in an example where the user says they want to go to japan (i.e. travel place), end of march early April and the duration of a trip (i.e. travel day and time), travel by train (i.e. transportation), and hotel availability in respected area (i.e. accommodations).  
	While Gonzalez, in par. 0053 and 0040 and 0055, teaches reasons for travel such as sightseeing, activity, rest, and shopping, it does not explicitly recite that the users reason for travel is chosen from the group.
	Machii, in par. 0076 and Fig.14, explicitly teaches a list from which a user can select leisure, sightseeing, shipping and eating drinking.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the intelligent travel planning system of Gonzalez to include selection of a reason from a group, as taught by Mochii, in order to allow a user to select from an available list of services offered in an area (Machii, Abstract)

wherein the local information includes information about traffic in the travel place, accommodations in the travel place, a restaurant in the travel place, a landmark in the travel place, activity in the travel place, or news for the travel place.  (Gonzalez, Par. 0028)

Gonzalez, Par. 0028, teaches external source data which includes weather, social media data, safety, etc. (i.e. activity and news for the travel place)

Claim 2 recites, The server of claim 1, wherein the processor is configured to determine an order where a plurality of travel places are visited.  (Gonzalez, Par. 0040 and 0060: order of activities/places to visit)

Claim 3 recites, The server of claim 1, wherein the travel itinerary is determined based on at least one of a visitable 1App. No. 17/143,446Attorney Docket: 7364PAT16 time of the travel place, the busiest time of the travel place, an average time of stay of the travel place, weather of the travel place, traffic of the travel place, or a location of the travel place.  (Gonzalez, Par. 0028: weather, hours of operation)

Claim 4 recites, The server of claim 1, wherein the travel itinerary includes information about at least one of a museum located in the travel place, a landmark located in the travel place, a restaurant located in the travel place, activity of the travel place, and a means of transport of the travel place.  (Gonzalez, Par. 0040: museum, Par. 0020: activities and restaurants)

Claim 5 recites, The server of claim 1, wherein the processor is configured to generate a message requesting a response to whether there is an intention to correct the generated travel itinerary.  (Gonzalez, Par. 0037-0038: itinerary may need to be updated and is presented to user (i.e. message); Par. 0047: determination of whether a user will respond or not (i.e. intention))

Claim 6 recites, The server of claim 5, wherein the processor is configured to, 
when additional information is provided from the first electronic device in response to the message, correct the travel itinerary using the additional information provided from the first electronic device, and (Gonzalez, Par. 0037-0038: user provides feedback to update the itinerary)
wherein the additional information includes at least one of information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item 2App. No. 17/143,446Attorney Docket: 7364PAT16 included in the additional information.   (Gonzalez, Par. 0037-0038; Par. 0043 and 0048: weight for the provided feedback)

Claim 7 recites, The server of claim 1, wherein the travel itinerary includes recent news generated in the travel place.   (Gonzalez, Par. 0037: severe weather warning or social media postings; Par. 0030: real time notification about news)

Claim 8 recites, The server of claim 1, wherein the processor is configured to correct the travel itinerary based on change information provided from the first electronic device.   (Gonzalez, Par. 0037-0038: updating the itinerary based on feedback)

Claim 9 recites, The server of claim 8, wherein the change information includes information about at least one of a change in travel place, a change in start time of travel for each travel day and time, or a change in travel day and time.  (Gonzalez, Par. 0037-0038: updating itinerary based on feedback; Par. 0060: feedback includes reordering of activities or dates (i.e. change in travel place, change in travel day and time))

Claim 10 recites, An operation method of a server for optimizing a travel schedule, the operation method comprising: 
receiving travel information from a first electronic device; 
receiving local information from a second electronic device; and 
generating a travel itinerary based on the travel information and the local information, 
wherein the travel information includes information about a 3App. No. 17/143,446Attorney Docket: 7364PAT16 travel place, a travel day and time, transportation, accommodations, and a user's reason for travel chosen from the group consisting of rest, sightseeing, activity, and shopping, 
wherein the local information includes information about traffic for the travel information, accommodations for the travel information, a restaurant for the travel information, a landmark for the travel information, or activity for the travel information.  

Claim 10 is substantially similar to rejected claim 1 above.

Claim 11 recites, The operation method of claim 10, further comprising: 
determining an order where a plurality of travel places included in the travel itinerary are visited.  

Claim 11 is substantially similar to rejected claim 2 above.

Claim 12 recites, The operation method of claim 10, wherein the generating of the travel itinerary includes: 
generating the travel itinerary based on at least one of a visitable time of the travel place, the busiest time of the travel place, an average time of stay of the travel place, weather of the travel place, traffic of the travel place, or a location of the travel place.  

Claim 12 is substantially similar to rejected claim 3 above.

Claim 13 recites, The operation method of claim 10, wherein the travel itinerary includes information about at least one of 4App. No. 17/143,446Attorney Docket: 7364PAT16 a museum located in the travel place, a landmark located in the travel place, a restaurant located in the travel place, activity of the travel place, and a means of transport of the travel place.  

Claim 13 is substantially similar to rejected claim 4 above.

Claim 14 recites, The operation method of claim 10, further comprising: 
generating a message requesting a response to whether there is an intention to correct the generated travel itinerary.  

Claim 14 is substantially similar to rejected claim 5 above.

Claim 15 recites, The operation method of claim 14, further comprising: 
when additional information is provided from the first electronic device in response to the message, correcting the travel itinerary using the additional information provided from the first electronic device, 
wherein the additional information includes at least one of information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information.  

Claim 15 is substantially similar to rejected claim 6 above.

Claim 16 recites, The operation method of claim 10, wherein the travel itinerary includes recent news generated in the travel place.  

Claim 16 is substantially similar to rejected claim 7 above.

Claim 17 recites, The operation method of claim 10, further comprising: 
correcting the travel itinerary based on change information provided from the first electronic device.  

Claim 17 is substantially similar to rejected claim 8 above.

Claim 18 recites, The operation method of claim 17, wherein the change information includes information about at least one of a change in travel place, a change in start time of travel for each travel day and time, or a change in travel day and time.  

	Claim 18 is substantially similar to rejected claim 9 above.

Claim 19 recites, An operation method of a server for optimizing a travel itinerary, the operation method comprising: 
generating a first travel itinerary based on travel information and local information; 
generating a second travel itinerary based on change information or additional information about the first travel itinerary; and 
providing a first electronic device with the second travel itinerary, 
wherein the travel information includes information about a travel place, a travel day and time, transportation, accommodations, and a user's reason for travel chosen from the group consisting of rest, sightseeing, activity, and shopping, 
wherein the local information includes information about traffic in the travel place, accommodations in the travel place, a restaurant in the travel place, a landmark in the travel place, activity in the travel place, or news for the travel place, 
wherein the additional information includes at least one of information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information, and 
wherein the change information includes information about at least one of a change in travel place, a change in start time of travel for each travel day and time, or a change in travel day and time.

Claim 19 is a combination of claims 1, 6, 8 and 9. See above rejected claims. The “second travel itinerary” and “additional information” is the updated itinerary after the user provides feedback (See claim 6). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628